Citation Nr: 1548071	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-36 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to disability rating greater than 30 percent for headaches for the entire appeal period. 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel











INTRODUCTION

The Veteran served on active duty from January 2001 to September 2004.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed. 

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been resolved in full.  See September 2012 rating decision (granting TDIU effective from the date of the claim).  


FINDING OF FACT

During the entire appeal period, the Veteran's headaches are manifested by migraine headaches and tension headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

During the entire appeal period, the criteria for an increased disability rating of 50 percent, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100, 8199 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter in October 2010, in which the Veteran was notified as to the evidence needed to substantiate the claim for an increased rating.  The Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record. 

Further, during the appeal period, the Veteran has been afforded VA examinations in May 2011 and December 2011.  For the reasons discussed below, the Board finds that the May 2011 VA examination is inadequate for rating purposes.  The December 2011 VA examiner conducted an examination and provided sufficient information regarding the Veteran's headache manifestations such that the Board can render an informed determination.  Thus, the Board finds that the December 2011 examination is adequate for rating purposes.   

The Board acknowledges that there are outstanding private treatment records from Southeastern Urgent Care and Southeastern ER from 2012 to December 2013.  See December 2013 Form 9.  Further, VA treatment records from August 2012 to December 2013 are not associated with the claims file.  However, given that the Board is granting the maximum benefit allowed on a schedular basis, the Board concludes that remand of this case to obtain these records would not possibly provide new information to warrant an increased rating under the scheduler criteria.  Further, for the below discussed reasons, the Board concludes that remand of the case to obtain these records would not possibly provide new information to indicate that referring the case to the Director of Compensation and Pension for extraschedular consideration may be warranted.  As such, the Board concludes that remand of this case to obtain these outstanding records would not possibly provide new information that would substantiate a rating greater than 50 percent for headaches.  Accordingly, remand for such outstanding records is not necessary.  38 C.F.R. § 3.159(d).  

Increased Rating

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's service-connected headaches are currently rated as 30 percent disabling for the entire appeal period by analogy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8199-8100.  The Veteran contends that this rating does not accurately depict the severity of his disability. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's headaches are currently rated by analogy under DC 8199-8100 (pertaining to the service-connected headache disability with residual symptoms contemplated by the diagnostic criteria for migraines).  The medical evidence of record shows that the Veteran's headaches of an unspecified nature were service-connected, and the service-connected headaches have progressed to diagnoses of migraine headaches and tension headaches.  See e.g., June 2010 VA neurology note (Veteran reported nausea and blurred vision with headaches sometimes); July 2010 VA neurology note (showing impression of chronic daily headaches and migraine transformation); December 2011 VA examination (diagnosing migraine and tension headaches).  Because DC 8199-8100 contemplates the headache disability for which the Veteran was service-connected and the Veteran's headache symptoms, the Board finds that the Veteran is properly evaluated under DC 8199-8100.  The Board has considered the applicability of rating the headaches by analogy under other diagnostic codes, and no other diagnostic code is for application in this case.  

Under DC 8100, a 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is the maximum rating provided under DC 8100.  38 C.F.R. § 4.124a.  

Governing caselaw and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).

The Veteran is competent to report his symptoms, and the Board finds that such reports as to symptoms are credible.  The Veteran's wife is also competent to report her observations of the Veteran, and the Board finds that these reports as to her observations are credible.

The Board acknowledges that the Veteran reported that the May 2011 VA examination was inadequate because the VA examiner did not conduct a thorough examination, in that the examiner had a cell phone conversation in the hallway, and during the examination the examiner was reading emails. The Veteran stated that he knows this because the computer screen was directly in front of him.  See July 2011 notice of disagreement.  The Veteran is competent to report whether the examiner was reading emails during the examination, and the Board finds this report credible.  Further, the Board notes that the May 2011 VA examination report failed to describe any of symptomatic manifestations of headaches, though report prompts the examiner to ask for the Veteran's subjective manifestations of headaches.  Further, the May 2011 VA examination is internally inconsistent, because though it is noted that the headaches cause functional impairment, and that headaches occur 1 or 2 times per week, the examiner checked the box that states that the headaches have no effects on activities of daily living.  For these reasons, the Board finds that the May 2011 VA examination is inadequate for rating purposes.  

For the entire appeal period, the probative evidence shows that the Veteran's headaches are manifested by migraine headaches and tension headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See December 2011 VA examination (showing findings as the severity, frequency, and duration of the Veteran's attacks of migraines and tension headaches); July 2012 VA general examination (stating that Veteran has been unemployed primarily due to his headaches and back pain); December 2013 Form 9 (Veteran reported that his headaches cripple him and keep him from enjoying everyday life, that his major migraines tend to miss a lot of family functions, school events, and prevents him from getting employment or keeping a job because he has to miss work for being sick).  Accordingly, the criteria for a 50 percent rating under DC 8100 have been met for the entire appeal period.  38 C.F.R. § 4.124a.  The maximum rating allowed under DC 8100 is 50 percent.  Accordingly, an increased rating of 50 percent, but no higher, for the Veteran's headaches is warranted for the entire appeal period.  

At no point during the appeal period have the criteria for a rating greater than 50 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 50 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

The Board acknowledges that a veteran may be entitled to special monthly compensation (SMC) based on the scheduler housebound criteria if one service-connected disability alone can constitute the basis for a grant of TDIU at any point during the appeal period.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Here, however, the Veteran has been granted entitlement to TDIU for the effect of the totality of his service-connected disabilities together on his ability to secure and maintain substantially gainful employment.  See September 2012 rating decision.  Significantly, the Veteran has consistently argued the medical evidence shows that he is precluded from employment due to a combination of his service-connected back disability and headaches.  See e.g., July 2011 Form 21-8940;  December 2011 VA examination (Veteran himself reported that he has been unemployed since losing his last job due to his migraine headaches and back pain); July 2012 VA general examination (stating that Veteran has been unemployed primarily due to his headaches and back pain); see also October 2010 Veteran's wife's statement (reporting that Veteran can't work because of pain due to his back and headaches).  The Board acknowledges that in his December 2013 Form 9, the Veteran reported that his headaches prevent him from getting employment or keeping a job because he has to miss work for being sick.  It is noted that the impact of the Veteran's headaches on his missing work due to being sick is contemplated by the schedular evaluation for headaches.  See 38 C.F.R. § 4.10; 38 C.F.R. § 4.124a, DC 8100.  Given the lay arguments and medical evidence of record showing that the headaches may not serve as the sole basis for a grant of TDIU, the Board concludes that entitlement to special monthly compensation is not reasonably  raised by the record or by the Veteran at this time.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected headache disability, which is manifested by migraine headaches and tension headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The scheduler criteria expressly contemplate prostrating attacks characteristic of migraines, and such attacks include the Veteran's reported symptoms of head pain, nausea, sensitivity to light and sound, and changes in vision.  See e.g., December 2011 VA examination.  Significantly, the, the Veteran has not made any allegation that could be construed as a request for a higher rating for a disability picture that is so exceptional that the available scheduler rating is inadequate, nor does the evidence show frequent periods of hospitalization due to headaches, nor is there any lay allegation or medical evidence to indicate any symptomatology and severity thereof that would bring the Veteran's disability picture under extraschedular scrutiny.   Significantly, the Veteran's attacks of headaches are not shown to be worse than very frequent, completely prostrating and prolonged, and productive of severe economic inadaptability.  It is noted again that the Veteran has been granted entitlement to TDIU for the effect of the totality of his service-connected disabilities together on his ability to secure and maintain substantially gainful employment.  See September 2012 rating decision.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for lumbar spine disability, rated as 40 percent disabling; headaches, rated by the Board as 50 percent disabling, bilateral pes planus, rated as 30 percent disabling; pseudofolliculitis barbae, rated as 30 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling prior to December 14, 2011, and as noncompensable from December 14, 2011; tinnitus, rated as 10 percent disabling; left wrist disability, rated as 10 percent disabling; and, hypertension, rated as 10 percent disabling.   Further, the Veteran has at no point during the current appeal indicated that his service-connected headaches result in further disability when looked at in combination with any other service-connected disabilities.  


ORDER

For the entire appeal period, entitlement to an increased disability rating of 50 percent, but no higher, for headaches is granted, subject to the law and regulations governing the payment of monetary benefits.  




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


